OPINION OF THE COURT
Per Curiam.
Howard J. Weiss has submitted an affidavit dated July 27, 1995, in which he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Weiss was admit*143ted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on December 21, 1960, under the name Howard Jesse Weiss.
Mr. Weiss acknowledges that he is currently the subject of a pending investigation by the Grievance Committee for the Ninth Judicial District into allegations of professional misconduct concerning conflicts of interest and the mishandling and commingling of client funds. Mr. Weiss further acknowledges that he could not successfully defend himself against any charges predicated on the aforementioned allegations.
Mr. Weiss indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Mr. Weiss’s proffered resignation expressly indicates that he is aware that an order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection. He is also aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. Mr. Weiss specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition to such an order.
Counsel for the Grievance Committee recommends that the Court accept the proffered resignation. Under the circumstances of this case, the resignation of Howard J. Weiss as a member of the Bar is accepted and directed to be filed. Accordingly, Howard J. Weiss is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Friedmann, JJ., concur.
Ordered that the resignation of Howard J. Weiss is accepted and directed to be filed; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Howard J. Weiss is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Howard J. Weiss shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Howard J. Weiss is commanded to desist and refrain *144(1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.